

Exhibit 10.1



 
 
 

--------------------------------------------------------------------------------






GUARANTEE AGREEMENT




between




HORIZON BANCORP,
As Guarantor,




and




WILMINGTON TRUST COMPANY,
As Guarantee Trustee




Dated as of December 15, 2006






HORIZON BANCORP CAPITAL TRUST III









--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



TABLE OF CONTENTS


 


ARTICLE I
INTERPRETATION AND DEFINITIONS
2
SECTION 1.1
Interpretation.
2
SECTION 1.2
Definitions.
2
     
ARTICLE II
REPORTS
6
SECTION 2.1
List of Holders.
6
SECTION 2.2
Periodic Reports to the Guarantee Trustee.
6
SECTION 2.3
Event of Default; Waiver.
6
SECTION 2.4
Event of Default; Notice.
7
     
ARTICLE III
POWERS, DUTIES AND RIGHTS OF THE GUARANTEE TRUSTEE
7
SECTION 3.1
Powers and Duties of the Guarantee Trustee.
7
SECTION 3.2
Certain Rights of the Guarantee Trustee.
8
SECTION 3.3
Compensation.
10
SECTION 3.4
Indemnity.
10
SECTION 3.5
Securities.
11
     
ARTICLE IV
GUARANTEE TRUSTEE
11
SECTION 4.1
Guarantee Trustee; Eligibility.
11
SECTION 4.2
Appointment, Removal and Resignation of the Guarantee Trustee.
12
     
ARTICLE V
GUARANTEE
12
SECTION 5.1
Guarantee.
12
SECTION 5.2
Waiver of Notice and Demand.
13
SECTION 5.3
Obligations Not Affected.
13
SECTION 5.4
Rights of Holders.
14
SECTION 5.5
Guarantee of Payment.
14
SECTION 5.6
Subrogation.
14
SECTION 5.7
Independent Obligations.
15
SECTION 5.8
Enforcement.
15
     
ARTICLE VI
COVENANTS AND SUBORDINATION
15
SECTION 6.1
Dividends, Distributions and Payments.
15
SECTION 6.2
Subordination.
16
SECTION 6.3
Pari Passu Guarantees.
16
     
ARTICLE VII
TERMINATION
17
SECTION 7.1
Termination.
17
     
ARTICLE VIII
MISCELLANEOUS
17
SECTION 8.1
Successors and Assigns.
17
SECTION 8.2
Amendments.
17



i

--------------------------------------------------------------------------------







SECTION 8.3
Notices.
17
SECTION 8.4
Benefit.
18
SECTION 8.5
Governing Law.
19
SECTION 8.6
Submission to Jurisdiction.
19
SECTION 8.7
Counterparts; Facsimile.
19

 
 
 

 
ii

--------------------------------------------------------------------------------



GUARANTEE AGREEMENT, dated as of December 15, 2006, executed and delivered by
HORIZON BANCORP, an Indiana corporation (the “Guarantor”) having its principal
office at 515 Franklin Square, Michigan City, IN 46360, and WILMINGTON TRUST
COMPANY, a Delaware banking corporation, as trustee (in such capacity, the
“Guarantee Trustee”), for the benefit of the Holders (as defined herein) from
time to time of the Preferred Securities (as defined herein) of Horizon Bancorp
Capital Trust III, a Delaware statutory trust (the “Issuer”).


W I T N E S S E T H :


WHEREAS, pursuant to an Amended and Restated Trust Agreement, dated as of the
date hereof (the “Trust Agreement”), among the Guarantor, as Depositor, the
Property Trustee, the Delaware Trustee and the Administrative Trustees named
therein and the holders from time to time of the Preferred Securities (as
hereinafter defined), the Issuer is issuing $12,000,000 aggregate Liquidation
Amount (as defined in the Trust Agreement) of its Floating Rate Preferred
Securities (Liquidation Amount $1,000 per preferred security) (the “Preferred
Securities”) representing preferred undivided beneficial interests in the assets
of the Issuer and having the terms set forth in the Trust Agreement;


WHEREAS, the Preferred Securities will be issued by the Issuer and the proceeds
thereof, together with the proceeds from the issuance of the Issuer’s Common
Securities (as defined below), will be used to purchase the Notes (as defined in
the Trust Agreement) of the Guarantor; and


WHEREAS, as incentive for the Holders to purchase Preferred Securities the
Guarantor desires irrevocably and unconditionally to agree, to the extent set
forth herein, to pay to the Holders of the Preferred Securities the Guarantee
Payments (as defined herein) and to make certain other payments on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the purchase by each Holder of Preferred
Securities, which purchase the Guarantor hereby agrees shall benefit the
Guarantor, the Guarantor executes and delivers this Guarantee Agreement to
provide as follows for the benefit of the Holders from time to time of the
Preferred Securities:




--------------------------------------------------------------------------------



ARTICLE I
INTERPRETATION AND DEFINITIONS
SECTION 1.1 Interpretation.


In this Guarantee Agreement, unless the context otherwise requires:


(a) capitalized terms used in this Guarantee Agreement but not defined in the
preamble hereto have the respective meanings assigned to them in Section 1.2;


(b) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;


(c) all references to “the Guarantee Agreement” or “this Guarantee Agreement”
are to this Guarantee Agreement as modified, supplemented or amended from time
to time;


(d) all references in this Guarantee Agreement to Articles and Sections are to
Articles and Sections of this Guarantee Agreement unless otherwise specified;


(e) the words “hereby”, “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Guarantee Agreement as a whole and not to any
particular Article, Section or other subdivision;


(f) a reference to the singular includes the plural and vice versa; and


(g) the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.
 
SECTION 1.2 Definitions.


As used in this Guarantee Agreement, the terms set forth below shall, unless the
context otherwise requires, have the following meanings:


“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person; provided, that the Issuer shall not be
deemed to be an Affiliate of the Guarantor. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.


“Beneficiaries” means any Person to whom the Issuer is or hereafter becomes
indebted or liable.



2

--------------------------------------------------------------------------------



“Board of Directors” means either the board of directors of the Guarantor or any
duly authorized committee of that board.


“Common Securities” means the securities representing common undivided
beneficial interests in the assets of the Issuer.


“Debt” means with respect to any Person, whether recourse is to all or a portion
of the assets of such Person, whether currently existing or hereafter incurred,
and whether or not contingent and without duplication, (i) every obligation of
such Person for money borrowed; (ii) every obligation of such Person evidenced
by bonds, debentures, notes or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses;
(iii) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person; (iv) every obligation of such Person issued or assumed as the
deferred purchase price of property or services (but excluding trade accounts
payable arising in the ordinary course of business); (v) every capital lease
obligation of such Person; (vi) all indebtedness of such Person, whether
incurred on or prior to the date of this Guarantee Agreement or thereafter
incurred, for claims in respect of derivative products, including interest rate,
foreign exchange rate and commodity forward contracts, options, swaps and
similar arrangements; (vii) every obligation of the type referred to in clauses
(i) through (vi) of another Person and all dividends of another Person the
payment of which, in either case, such Person has guaranteed or is responsible
or liable for, directly or indirectly, as obligor or otherwise; and (viii) any
renewals, extensions, refundings, amendments or modifications of any obligation
of the type referred to in clauses (i) through (vii).


“Event of Default” means a default by the Guarantor on any of its payment or
other obligations under this Guarantee Agreement; provided, that except with
respect to a default in payment of any Guarantee Payments, the Guarantor shall
have received notice of default from the Guarantee Trustee and shall not have
cured such default within thirty (30) days after receipt of such notice.


“Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Preferred Securities, to the extent not paid or
made by or on behalf of the Issuer: (i) any accumulated and unpaid Distributions
(as defined in the Trust Agreement) required to be paid on the Preferred
Securities, to the extent the Issuer shall have funds on hand available therefor
at such time, (ii) the Redemption Price (as defined in the Trust Agreement) with
respect to any Preferred Securities to the extent the Issuer shall have funds on
hand available therefor at such time, and (iii) upon a voluntary or involuntary
termination, winding up or liquidation of the Issuer, unless Notes are
distributed to the Holders, the lesser of (a) the aggregate of the Liquidation
Amount of $1,000 per Preferred Security plus accumulated and unpaid
Distributions on the Preferred Securities to the date of payment, to the extent
that



3

--------------------------------------------------------------------------------



the Issuer shall have funds available therefor at such time and (b) the amount
of assets of the Issuer remaining available for distribution to Holders in
liquidation of the Issuer after satisfaction of liabilities to creditors of the
Issuer in accordance with applicable law (in either case, the “Liquidation
Distribution”).


“Guarantee Trustee” means Wilmington Trust Company in its capacity as trustee
hereunder, until a Successor Guarantee Trustee, as defined below, has been
appointed and has accepted such appointment pursuant to the terms of this
Guarantee Agreement, and thereafter means each such Successor Guarantee Trustee.


“Holder” means any holder, as registered on the books and records of the Issuer,
of any Preferred Securities; provided, that, in determining whether the holders
of the requisite percentage of Preferred Securities have given any request,
notice, consent or waiver hereunder, “Holder” shall not include the Guarantor,
the Guarantee Trustee or any Affiliate of the Guarantor or the Guarantee
Trustee.


“Indenture” means the Junior Subordinated Indenture, dated as of the date
hereof, as supplemented and amended, between the Guarantor and Wilmington Trust
Company, as trustee.


“List of Holders” has the meaning specified in Section 2.1.


“Majority in Liquidation Amount of the Preferred Securities” means a vote by the
Holder(s), voting separately as a class, of more than fifty percent (50%) of the
aggregate Liquidation Amount of all then outstanding Preferred Securities issued
by the Issuer.


“Obligations” means any costs, expenses or liabilities (but not including
liabilities related to taxes) of the Issuer, other than obligations of the
Issuer to pay to holders of any Trust Securities the amounts due such holders
pursuant to the terms of the Trust Securities.


“Officers’ Certificate” means, with respect to any Person, a certificate signed
by the Chief Executive Officer, Chief Financial Officer, President or a Vice
President of such Person, and by the Treasurer, an Assistant Treasurer, the
Secretary or an Assistant Secretary of such Person, and delivered to the
Guarantee Trustee. Any Officers’ Certificate delivered with respect to
compliance with a condition or covenant provided for in this Guarantee Agreement
(other than the certificate provided pursuant to Section 2.4) shall include:


(a) a statement that each officer signing the Officers’ Certificate has read the
covenant or condition and the definitions relating thereto;


(b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Officers’ Certificate;



4

--------------------------------------------------------------------------------



(c) a statement that each officer has made such examination or investigation as,
in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and


(d) a statement as to whether, in the opinion of each officer, such condition or
covenant has been complied with.


“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, government or any agency or
political subdivision thereof or any other entity of whatever nature.


“Responsible Officer” means, with respect to the Guarantee Trustee, any Senior
Vice President, any Vice President, any Assistant Vice President, the Secretary,
any Assistant Secretary, the Treasurer, any Assistant Treasurer, any Financial
Services Officer or Assistant Financial Services Officer or any other officer in
the Corporate Trust Office of the Guarantee Trustee with direct responsibility
for the administration of this Guarantee Agreement and also means, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.


“Senior Debt” means the principal of and any premium and interest on (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Guarantor whether or not such claim for
post-petition interest is allowed in such proceeding) all Debt of the Guarantor,
whether incurred on or prior to the date of the Indenture or thereafter
incurred, unless it is provided in the instrument creating or evidencing the
same or pursuant to which the same is outstanding, that such obligations are not
superior in right of payment to the Preferred Securities; provided, however,
that if the Guarantor is subject to the regulation and supervision of an
“appropriate Federal banking agency” within the meaning of 12 U.S.C. 1813(q),
the Guarantor shall have received the approval of such appropriate Federal
banking agency prior to issuing any such obligation if not otherwise generally
approved or authorized; provided further, that Senior Debt shall not include any
other debt securities, and guarantees in respect of such debt securities, issued
to any trust other than the Issuer (or a trustee of such trust), partnership or
other entity affiliated with the Guarantor that is a financing vehicle of the
Guarantor (a “financing entity”), in connection with the issuance by such
financing entity of equity securities or other securities that are treated as
equity capital for regulatory capital purposes guaranteed by the Guarantor
pursuant to an instrument that ranks pari passu with or junior in right of
payment to this Guarantee Agreement, including, without limitation, securities
issued by Alliance Financial Statutory Trust I, Horizon Statutory Trust I and
Horizon Bancorp Capital Trust II.



5

--------------------------------------------------------------------------------



“Successor Guarantee Trustee” means a successor Guarantee Trustee possessing the
qualifications to act as Guarantee Trustee under Section 4.1.


“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended and as
in effect on the date of this Guarantee Agreement.


Capitalized or otherwise defined terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Trust Agreement as in
effect on the date hereof.


ARTICLE II
REPORTS
SECTION 2.1 List of Holders.


The Guarantor shall furnish or cause to be furnished to the Guarantee Trustee at
such times as the Guarantee Trustee may request in writing, within thirty (30)
days after the receipt by the Guarantor of any such request, a list, in such
form as the Guarantee Trustee may reasonably require, of the names and addresses
of the Holders (the “List of Holders”) as of a date not more than fifteen (15)
days prior to the time such list is furnished, in each case to the extent such
information is in the possession or control of the Guarantor and is not
identical to a previously supplied list of Holders or has not otherwise been
received by the Guarantee Trustee in its capacity as such. The Guarantee Trustee
may destroy any List of Holders previously given to it on receipt of a new List
of Holders.
 
SECTION 2.2 Periodic Reports to the Guarantee Trustee.


The Guarantor shall deliver to the Guarantee Trustee, within one hundred and
twenty (120) days after the end of each fiscal year of the Guarantor ending
after the date of this Guarantee Agreement, an Officers’ Certificate covering
the preceding fiscal year, stating whether or not to the knowledge of the
signers thereof the Guarantor is in default in the performance or observance of
any of the terms or provisions or any of the conditions of this Guarantee
Agreement (without regard to any period of grace or requirement of notice
provided hereunder) and, if the Guarantor shall be in default thereof,
specifying all such defaults and the nature and status thereof of which they
have knowledge.
 
SECTION 2.3 Event of Default; Waiver.


The Holders of a Majority in Liquidation Amount of the Preferred Securities may,
on behalf of the Holders, waive any past Event of Default and its consequences.
Upon such waiver, any such Event of Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Guarantee Agreement, but no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
therefrom.



6

--------------------------------------------------------------------------------



SECTION 2.4 Event of Default; Notice.


(a) The Guarantee Trustee shall, within ninety (90) days after the occurrence of
a default, transmit to the Holders notices of all defaults actually known to the
Guarantee Trustee, unless such defaults have been cured or waived before the
giving of such notice, provided, that, except in the case of a default in the
payment of a Guarantee Payment, the Guarantee Trustee shall be protected in
withholding such notice if and so long as the Board of Directors, the executive
committee or a trust committee of directors and/or Responsible Officers of the
Guarantee Trustee in good faith determine that the withholding of such notice is
in the interests of the Holders. For the purpose of this Section 2.4, the term
“default” means any event that is, or after notice or lapse of time or both
would become, an Event of Default.


(b) The Guarantee Trustee shall not be deemed to have knowledge of any default
or Event of Default unless the Guarantee Trustee shall have received written
notice, or a Responsible Officer charged with the administration of this
Guarantee Agreement shall have received written notice, of such default or Event
of Default from the Guarantor or a Holder.


ARTICLE III
POWERS, DUTIES AND RIGHTS OF THE GUARANTEE TRUSTEE
 
SECTION 3.1 Powers and Duties of the Guarantee Trustee.


(a) This Guarantee Agreement shall be held by the Guarantee Trustee for the
benefit of the Holders, and the Guarantee Trustee shall not transfer this
Guarantee Agreement to any Person except a Holder exercising its rights pursuant
to Section 5.4(d) or to a Successor Guarantee Trustee upon acceptance by such
Successor Guarantee Trustee of its appointment to act as Successor Guarantee
Trustee. The right, title and interest of the Guarantee Trustee shall
automatically vest in any Successor Guarantee Trustee, upon acceptance by such
Successor Guarantee Trustee of its appointment hereunder, and such vesting and
cessation of title shall be effective whether or not conveyancing documents have
been executed and delivered pursuant to the appointment of such Successor
Guarantee Trustee.


(b) The rights, immunities, duties and responsibilities of the Guarantee Trustee
shall be as provided by this Guarantee Agreement and there shall be no other
duties or obligations, express or implied, of the Guarantee Trustee.
Notwithstanding the foregoing, no provisions of this Guarantee Agreement shall
require the Guarantee Trustee to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder, or in
the exercise of any of its rights or powers, if it shall have reasonable grounds
for believing that repayment of such funds or adequate indemnity against such
risk or liability is not reasonably assured to it. Whether or not herein
expressly so



7

--------------------------------------------------------------------------------



provided, every provision of this Guarantee Agreement relating to the conduct or
affecting the liability of or affording protection to the Guarantee Trustee
shall be subject to the provisions of this Section 3.1. To the extent that, at
law or in equity, the Guarantee Trustee has duties and liabilities relating to
the Guarantor or the Holders, the Guarantee Trustee shall not be liable to any
Holder for the Guarantee Trustee’s good faith reliance on the provisions of this
Guarantee Agreement. The provisions of this Guarantee Agreement, to the extent
that they restrict the duties and liabilities of the Guarantee Trustee otherwise
existing at law or in equity, are agreed by the Guarantor and the Holders to
replace such other duties and liabilities of the Guarantee Trustee.


(c) No provision of this Guarantee Agreement shall be construed to relieve the
Guarantee Trustee from liability for its own negligent action, negligent failure
to act or own willful misconduct, except that:


(i) the Guarantee Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer of the Guarantee Trustee, unless it shall be
proved that the Guarantee Trustee was negligent in ascertaining the pertinent
facts upon which such judgment was made; and


(ii) the Guarantee Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of not less than a Majority in Liquidation Amount of the Preferred
Securities relating to the time, method and place of conducting any proceeding
for any remedy available to the Guarantee Trustee, or exercising any trust or
power conferred upon the Guarantee Trustee under this Guarantee Agreement.
 
SECTION 3.2 Certain Rights of the Guarantee Trustee.


(a) Subject to the provisions of Section 3.1:


(i) the Guarantee Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting in good faith and in accordance with the terms
hereof upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document reasonably believed by it to
be genuine and to have been signed, sent or presented by the proper party or
parties;


(ii) any direction or act of the Guarantor contemplated by this Guarantee
Agreement shall be sufficiently evidenced by an Officers’ Certificate unless
otherwise prescribed herein;


(iii) the Guarantee Trustee may consult with counsel, and the advice of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted to be taken



8

--------------------------------------------------------------------------------



by it hereunder in good faith and in reliance thereon and in accordance with
such advice. Such counsel may be counsel to the Guarantee Trustee, the Guarantor
or any of its Affiliates and may be one of its employees. The Guarantee Trustee
shall have the right at any time to seek instructions concerning the
administration of this Guarantee Agreement from any court of competent
jurisdiction;


(iv) the Guarantee Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Guarantee Agreement at the request or
direction of any Holder, unless such Holder shall have provided to the Guarantee
Trustee reasonable security or indemnity against the costs, expenses (including
reasonable attorneys’ fees and expenses) and liabilities that might be incurred
by it in complying with such request or direction, including such reasonable
advances as may be requested by the Guarantee Trustee; provided, that, nothing
contained in this Section 3.2(a)(iv) shall be taken to relieve the Guarantee
Trustee, upon the occurrence of an Event of Default, of its obligation to
exercise the rights and powers vested in it by this Guarantee Agreement;


(v) the Guarantee Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Guarantee Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and if the Guarantee
Trustee shall determine to make such inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Guarantor, personally
or by agent or attorney;


(vi) the Guarantee Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through its agents,
attorneys, custodians or nominees and the Guarantee Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;


(vii) whenever in the administration of this Guarantee Agreement the Guarantee
Trustee shall deem it desirable to receive instructions with respect to
enforcing any remedy or right hereunder, the Guarantee Trustee (A) may request
instructions from the Holders of a Majority in Liquidation Amount of the
Preferred Securities, (B) may refrain from enforcing such remedy or right or
taking such other action until such instructions are received and (C) shall be
protected in acting in accordance with such instructions;


(viii) except as otherwise expressly provided by this Guarantee Agreement, the
Guarantee Trustee shall not be under any obligation to



9

--------------------------------------------------------------------------------



take any action that is discretionary under the provisions of this Guarantee
Agreement;


(ix) whenever, in the administration of this Guarantee Agreement, the Guarantee
Trustee shall deem it desirable that a matter be proved or established before
taking, suffering or omitting to take any action hereunder, the Guarantee
Trustee (unless other evidence is herein specifically prescribed) may, in the
absence of bad faith on its part, request and rely upon an Officers’ Certificate
which, upon receipt of such request from the Guarantee Trustee, shall be
promptly delivered by the Guarantor; and


(x) the Guarantee Trustee shall have no duty to see to any recording, filing or
registration of any instrument or other writing (or any rerecording, refiling or
reregistration thereof).


(b) No provision of this Guarantee Agreement shall be deemed to impose any duty
or obligation on the Guarantee Trustee to perform any act or acts or exercise
any right, power, duty or obligation conferred or imposed on it in any
jurisdiction in which it shall be illegal, or in which the Guarantee Trustee
shall be unqualified or incompetent in accordance with applicable law, to
perform any such act or acts or to exercise any such right, power, duty or
obligation. No permissive power or authority available to the Guarantee Trustee
shall be construed to be a duty to act in accordance with such power and
authority.
 
SECTION 3.3 Compensation.


The Guarantor shall pay to the Guarantee Trustee from time to time reasonable
compensation agreed upon by the Guarantor and the Guarantee Trustee for all
services rendered by it hereunder (which compensation shall not be limited by
any provisions of law in regard to the compensation of a trustee of an express
trust) and to reimburse the Guarantee Trustee upon request for all reasonable
expenses, disbursements and advances (including the reasonable fees and expenses
of its attorneys and agents) incurred or made by the Guarantee Trustee in
accordance with any provisions of this Guarantee Agreement.
 
SECTION 3.4 Indemnity.


The Guarantor agrees to indemnify and hold harmless the Guarantee Trustee
(including in its individual capacity) and any of its Affiliates and any of
their officers, directors, shareholders, employees, representatives or agents
from and against any loss, damage, liability, tax (other than income, franchise
or other taxes imposed on amounts paid pursuant to Section 3.3), penalty,
expense or claim of any kind or nature whatsoever incurred without negligence,
bad faith or willful misconduct on its part, arising out of or in connection
with the acceptance or administration of this Guarantee Agreement, including the
costs and expenses of defending itself against any claim or liability in
connection with the exercise or performance of any of its rights, powers or
duties



10

--------------------------------------------------------------------------------



hereunder. The Guarantee Trustee will not claim or exact any lien or charge on
any Guarantee Payments as a result of any amount due to it under this Guarantee
Agreement. This indemnity shall survive the termination of this Agreement or the
resignation or removal of the Guarantee Trustee.


In no event shall the Guarantee Trustee be liable for any indirect, special,
punitive or consequential loss or damage of any kind whatsoever, including, but
not limited to, lost profits, even if the Guarantee Trustee has been advised of
the likelihood of such loss or damage and regardless of the form of action.


In no event shall the Guarantee Trustee be liable for any failure or delay in
the performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (declared or
undeclared), terrorism, fire, riot, embargo or government action, including any
laws, ordinances, regulations, governmental action or the like which delay,
restrict or prohibit the providing of the services contemplated by this
Guarantee Agreement.
 
SECTION 3.5 Securities.


The Guarantee Trustee or any other agent of the Guarantee Trustee, in its
individual or any other capacity, may become the owner or pledgee of Common or
Preferred Securities.


ARTICLE IV
GUARANTEE TRUSTEE
 
SECTION 4.1 Guarantee Trustee; Eligibility.


(a) There shall at all times be a Guarantee Trustee which shall:


(i) not be an Affiliate of the Guarantor; and


(ii) be a corporation organized and doing business under the laws of the United
States or of any State thereof, authorized to exercise corporate trust powers,
having a combined capital and surplus of at least fifty million dollars
($50,000,000), subject to supervision or examination by Federal or State
authority and having an office within the United States. If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of such supervising or examining authority, then, for the purposes
of this Section 4.1, the combined capital and surplus of such corporation shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.


(b) If at any time the Guarantee Trustee shall cease to be eligible to so act
under Section 4.1(a), the Guarantee Trustee shall immediately resign in the
manner and with the effect set out in Section 4.2(c).



11

--------------------------------------------------------------------------------



(c) If the Guarantee Trustee has or shall acquire any “conflicting interest”
within the meaning of Section 310(b) of the Trust Indenture Act, the Guarantee
Trustee shall either eliminate such interest or resign in the manner and with
the effect set out in Section 4.2(c).
 
SECTION 4.2 Appointment, Removal and Resignation of the Guarantee Trustee.


(a) Subject to Section 4.2(b), the Guarantee Trustee may be appointed or removed
without cause at any time by the Guarantor, except during an Event of Default.


(b) The Guarantee Trustee shall not be removed until a Successor Guarantee
Trustee has been appointed and has accepted such appointment by written
instrument executed by such Successor Guarantee Trustee and delivered to the
Guarantor.


(c) The Guarantee Trustee appointed hereunder shall hold office until a
Successor Guarantee Trustee shall have been appointed or until its removal or
resignation. The Guarantee Trustee may resign from office (without need for
prior or subsequent accounting) by an instrument in writing executed by the
Guarantee Trustee and delivered to the Guarantor, which resignation shall not
take effect until a Successor Guarantee Trustee has been appointed and has
accepted such appointment by instrument in writing executed by such Successor
Guarantee Trustee and delivered to the Guarantor and the resigning Guarantee
Trustee.


(d) If no Successor Guarantee Trustee shall have been appointed and accepted
appointment as provided in this Section 4.2 within thirty (30) days after
delivery to the Guarantor of an instrument of resignation, the resigning
Guarantee Trustee may petition, at the expense of the Guarantor, any court of
competent jurisdiction for appointment of a Successor Guarantee Trustee. Such
court may thereupon, after prescribing such notice, if any, as it may deem
proper, appoint a Successor Guarantee Trustee.


ARTICLE V
GUARANTEE
 
SECTION 5.1 Guarantee.


(a) The Guarantor irrevocably and unconditionally agrees to pay in full to the
Holders the Guarantee Payments (without duplication of amounts theretofore paid
by or on behalf of the Issuer), as and when due, regardless of any defense
(except for the defense of payment by the Issuer), right of set-off or
counterclaim which the Issuer may have or assert. The Guarantor’s obligation to
make a Guarantee Payment may be satisfied by direct payment of the required
amounts by the Guarantor to the Holders or by causing the Issuer to pay such



12

--------------------------------------------------------------------------------



amounts to the Holders. The Guarantor shall give prompt written notice to the
Guarantee Trustee in the event it makes any direct payment to the Holders
hereunder.


(b) The Guarantor hereby also agrees to assume any and all Obligations of the
Issuer, and, in the event any such Obligation is not so assumed, subject to the
terms and conditions hereof, the Guarantor hereby irrevocably and
unconditionally guarantees to each Beneficiary the full payment, when and as
due, of any and all Obligations to such Beneficiaries. This Guarantee is
intended to be for the Beneficiaries who have received notice hereof.
 
SECTION 5.2 Waiver of Notice and Demand.


The Guarantor hereby waives notice of acceptance of the Guarantee Agreement and
of any liability to which it applies or may apply, presentment, demand for
payment, any right to require a proceeding first against the Guarantee Trustee,
Issuer or any other Person before proceeding against the Guarantor, protest,
notice of nonpayment, notice of dishonor, notice of redemption and all other
notices and demands.
 
SECTION 5.3 Obligations Not Affected.


The obligations, covenants, agreements and duties of the Guarantor under this
Guarantee Agreement shall in no way be affected or impaired by reason of the
happening from time to time of any of the following:


(a) the release or waiver, by operation of law or otherwise, of the performance
or observance by the Issuer of any express or implied agreement, covenant, term
or condition relating to the Preferred Securities to be performed or observed by
the Issuer;


(b) the extension of time for the payment by the Issuer of all or any portion of
the Distributions (other than an extension of time for payment of Distributions
that results from the extension of any interest payment period on the Notes as
provided in the Indenture), Redemption Price, Liquidation Distribution or any
other sums payable under the terms of the Preferred Securities or the extension
of time for the performance of any other obligation under, arising out of, or in
connection with, the Preferred Securities;


(c) any failure, omission, delay or lack of diligence on the part of the Holders
to enforce, assert or exercise any right, privilege, power or remedy conferred
on the Holders pursuant to the terms of the Preferred Securities, or any action
on the part of the Issuer granting indulgence or extension of any kind;


(d) the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Issuer or any of the assets of the
Issuer;



13

--------------------------------------------------------------------------------



(e) any invalidity of, or defect or deficiency in, the Preferred Securities;


(f) the settlement or compromise of any obligation guaranteed hereby or hereby
incurred; or


(g) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a guarantor, it being the intent of this
Section 5.3 that the obligations of the Guarantor hereunder shall be absolute
and unconditional under any and all circumstances.


There shall be no obligation of the Holders to give notice to, or obtain the
consent of, the Guarantor with respect to the happening of any of the foregoing.
 
SECTION 5.4 Rights of Holders.


The Guarantor expressly acknowledges that: (a) this Guarantee Agreement will be
deposited with the Guarantee Trustee to be held for the benefit of the Holders;
(b) the Guarantee Trustee has the right to enforce this Guarantee Agreement on
behalf of the Holders; (c) the Holders of a Majority in Liquidation Amount of
the Preferred Securities have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Guarantee Trustee in
respect of this Guarantee Agreement or exercising any trust or power conferred
upon the Guarantee Trustee under this Guarantee Agreement; and (d) any Holder
may institute a legal proceeding directly against the Guarantor to enforce its
rights under this Guarantee Agreement, without first instituting a legal
proceeding against the Guarantee Trustee, the Issuer or any other Person.
 
SECTION 5.5 Guarantee of Payment.


This Guarantee Agreement creates a guarantee of payment and not of collection.
This Guarantee Agreement will not be discharged except by payment of the
Guarantee Payments in full (without duplication of amounts theretofore paid by
the Issuer) or upon distribution of Notes to Holders as provided in the Trust
Agreement.
 
SECTION 5.6 Subrogation.


The Guarantor shall be subrogated to all (if any) rights of the Holders against
the Issuer in respect of any amounts paid to the Holders by the Guarantor under
this Guarantee Agreement and shall have the right to waive payment by the Issuer
pursuant to Section 5.1; provided, that, the Guarantor shall not (except to the
extent required by mandatory provisions of law) be entitled to enforce or
exercise any rights it may acquire by way of subrogation or any indemnity,
reimbursement or other agreement, in all cases as a result of payment under this
Guarantee Agreement, if, at the time of any such payment, any amounts are due
and unpaid under this Guarantee Agreement. If any amount shall be paid to the
Guarantor in violation of the preceding sentence, the Guarantor agrees to hold
such amount in trust for the Holders and to pay over such amount to the Holders.



14

--------------------------------------------------------------------------------



SECTION 5.7 Independent Obligations.


The Guarantor acknowledges that its obligations hereunder are independent of the
obligations of the Issuer with respect to the Preferred Securities and that the
Guarantor shall be liable as principal and as debtor hereunder to make Guarantee
Payments pursuant to the terms of this Guarantee Agreement notwithstanding the
occurrence of any event referred to in subsections (a) through (g), inclusive,
of Section 5.3.
 
SECTION 5.8 Enforcement.


A Beneficiary may enforce the Obligations of the Guarantor contained in Section
5.1(b) directly against the Guarantor, and the Guarantor waives any right or
remedy to require that any action be brought against the Issuer or any other
person or entity before proceeding against the Guarantor.


ARTICLE VI
COVENANTS AND SUBORDINATION
 
SECTION 6.1 Dividends, Distributions and Payments.


So long as any Preferred Securities remain outstanding, if there shall have
occurred and be continuing an Event of Default or the Guarantor shall have
entered into an Extension Period as provided for in the Indenture and such
period, or any extension thereof, shall have commenced and be continuing, then
the Guarantor may not (a) declare or pay any dividends or distributions on, or
redeem, purchase, acquire or make a liquidation payment with respect to, any of
the Guarantor’s Equity Interests (as defined in the Indenture), (b) vote in
favor of or permit or otherwise allow any of its Subsidiaries (as defined in the
Indenture) to declare or pay any dividends or distributions on, or redeem,
purchase, acquire or make a liquidation payment with respect to or otherwise
retire, any of such Subsidiary’s Equity Interests entitling the holders thereof
to a stated rate of return other than dividends or distributions on Equity
Interests payable to the Guarantor or any Subsidiary thereof (for the avoidance
of doubt, whether such Equity Interests are perpetual or otherwise), or (c) make
any payment of principal of or any interest or premium on or repay, repurchase
or redeem any debt securities of the Guarantor that rank pari passu in all
respects with or junior in interest to the junior subordinated notes issued by
the Guarantor pursuant to the Indenture (other than (i) repurchases, redemptions
or other acquisitions of Equity Interests of the Guarantor in connection with
(1) any employment contract, benefit plan or other similar arrangement with or
for the benefit of any one or more employees, officers, directors or
consultants, (2) a dividend reinvestment or stockholder stock purchase or
similar plan with respect to any Equity Interests or (3) the issuance of Equity
Interests of the Guarantor (or securities convertible into or exercisable for
such Equity Interests) as consideration in an acquisition transaction entered
into prior to the occurrence of such Event of Default or the applicable
Extension Period, (ii) as a result of an exchange or conversion of any class or
series of the Guarantor’s Equity Interests (or any Equity Interests of a
Subsidiary of the Guarantor) for any class or series of the Guarantor’s Equity
Interests or any class of series of the



15

--------------------------------------------------------------------------------



Guarantor’s indebtedness for any class or series of the Guarantor’s Equity
Interests, (iii) the purchase of fractional interests in Equity Interests of the
Guarantor pursuant to the conversion or exchange provisions of such Equity
Interests or the security being converted or exchanged, (iv) any declaration of
a dividend in connection with any rights plan, the issuance of rights, Equity
Interests or other property under any rights plan or the redemption or
repurchase of rights pursuant thereto, or (v) any dividend in the form of Equity
Interests, warrants, options or other rights where the dividend Equity Interests
or the Equity Interests issuable upon exercise of such warrants, options or
other rights are the same Equity Interests as those on which the dividend is
being paid or rank pari passu with or junior to such Equity Interests).
 
SECTION 6.2 Subordination.


The obligations of the Guarantor under this Guarantee Agreement will constitute
unsecured obligations of the Guarantor and will rank subordinate and junior in
right of payment to all Senior Debt of the Guarantor.
 
SECTION 6.3 Pari Passu Guarantees.


(a) The obligations of the Guarantor under this Guarantee Agreement shall rank
pari passu with the obligations of the Guarantor under any similar guarantee
agreements issued by the Guarantor with respect to preferred securities (if any)
similar to the Preferred Securities, issued by trusts other than the Issuer
established or to be established by the Guarantor (if any), in each case similar
to the Issuer, including, without limitation, (ii) the Guarantee Agreement,
dated March 26, 2002, issued by the Guarantor with respect to the preferred
securities issued by Horizon Statutory Trust I, (ii) the Guarantee Agreement,
dated June 17, 2004, issued by the Guarantor with respect to the preferred
securities issued by Alliance Financial Statutory Trust I and (iii) the
Guarantee Agreement, dated October 21, 2004, issued by the Guarantor with
respect to the preferred securities issued by Horizon Bancorp Capital Trust II.


(b) The right of the Guarantor to participate in any distribution of assets of
any of its subsidiaries upon any such subsidiary’s liquidation or reorganization
or otherwise is subject to the prior claims of creditors of that subsidiary,
except to the extent the Guarantor may itself be recognized as a creditor of
that subsidiary. Accordingly, the Guarantor’s obligations under this Guarantee
will be effectively subordinated to all existing and future liabilities of the
Guarantor’s subsidiaries, and claimants should look only to the assets of the
Guarantor for payments hereunder. This Guarantee does not limit the incurrence
or issuance of other secured or unsecured debt of the Guarantor, including
Senior Debt of the Guarantor, under any indenture or agreement that the
Guarantor may enter into in the future or otherwise.



16

--------------------------------------------------------------------------------



ARTICLE VII
TERMINATION
SECTION 7.1 Termination.


This Guarantee Agreement shall terminate and be of no further force and effect
upon (a) full payment of the Redemption Price of all Preferred Securities, (b)
the distribution of Notes to the Holders in exchange for all of the Preferred
Securities or (c) full payment of the amounts payable in accordance with the
Trust Agreement upon liquidation of the Issuer. Notwithstanding the foregoing,
this Guarantee Agreement will continue to be effective or will be reinstated, as
the case may be, if at any time any Holder must restore payment of any sums paid
with respect to Preferred Securities or this Guarantee Agreement. The
obligations of the Guarantor under Sections 3.3 and 3.4 shall survive any such
termination or the resignation and removal of the Guarantee Trustee.


ARTICLE VIII
MISCELLANEOUS
 
SECTION 8.1 Successors and Assigns.


All guarantees and agreements contained in this Guarantee Agreement shall bind
the successors, assigns, receivers, trustees and representatives of the
Guarantor and shall inure to the benefit of the Holders of the Preferred
Securities then outstanding. Except in connection with a consolidation, merger
or sale involving the Guarantor that is permitted under Article VIII of the
Indenture and pursuant to which the successor or assignee agrees in writing to
perform the Guarantor’s obligations hereunder, the Guarantor shall not assign
its rights or delegate its obligations hereunder without the prior approval of
the Holders of a Majority in Liquidation Amount of the Preferred Securities.
 
SECTION 8.2 Amendments.


Except with respect to any changes that do not adversely affect the rights of
the Holders in any material respect (in which case no consent of the Holders
will be required), this Guarantee Agreement may only be amended with the prior
approval of the Guarantor, the Guarantee Trustee and the Holders of not less
than a Majority in Liquidation Amount of the Preferred Securities. The
provisions of Article VI of the Trust Agreement concerning meetings or consents
of the Holders shall apply to the giving of such approval.
 
SECTION 8.3 Notices.


Any notice, request or other communication required or permitted to be given
hereunder shall be in writing, duly signed by the party giving such notice, and
delivered, telecopied or mailed by first class mail as follows:



17

--------------------------------------------------------------------------------



(a) if given to the Guarantor, to the address or facsimile number set forth
below or such other address, facsimile number or to the attention of such other
Person as the Guarantor may give by notice to the Guarantee Trustee and the
Holders:


Horizon Bancorp
515 Franklin Square
Michigan City, IN 46360
Facsimile No.: (219) 874-9280
Attention: James H. Foglesong


(b) if given to the Issuer, at the Issuer’s address or facsimile number set
forth below or such other address, facsimile number or to the attention of such
other Person as the Issuer may give by notice to the Guarantee Trustee and the
Holders:


Horizon Bancorp Capital Trust III
c/o Horizon Bancorp
515 Franklin Square
Michigan City, IN 46360
Facsimile No.: (219) 874-9280
Attention: Administrative Trustee


(c) if given to the Guarantee Trustee, at the address or facsimile number set
forth below or such other address, facsimile number or to the attention of such
other Person as the Guarantee Trustee may give by notice to the Guarantor and
the Holders:


Wilmington Trust Company
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-0001
Facsimile No.: (302) 636-4140
Attention: Corporate Capital Markets


(d) if given to any Holder, at the address set forth on the books and records of
the Issuer.


All notices hereunder shall be deemed to have been given when received in
person, telecopied with receipt confirmed, or mailed by first class mail,
postage prepaid, except that if a notice or other document is refused delivery
or cannot be delivered because of a changed address of which no notice was
given, such notice or other document shall be deemed to have been delivered on
the date of such refusal or inability to deliver.
 
SECTION 8.4 Benefit.

18

--------------------------------------------------------------------------------





This Guarantee Agreement is solely for the benefit of the Holders and is not
separately transferable from the Preferred Securities.


SECTION 8.5 Governing Law.


This Guarantee Agreement and the rights and obligations of each party hereto,
shall be construed and enforced in accordance with and governed by the laws of
the State of New York without reference to its conflict of laws provisions
(other than Section 5-1401 of the General Obligations Law).
 
SECTION 8.6 Submission to Jurisdiction.


ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO
OR ARISING OUT OF THIS GUARANTEE AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE
COURTS OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE
SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF THIS
GUARANTEE AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS GUARANTEE AGREEMENT.
 
SECTION 8.7 Counterparts; Facsimile.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
signature page of this Guarantee Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.


[THE NEXT PAGE IS THE SIGNATURE PAGE]





19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Guarantee Agreement as of
the date first above written.





 
HORIZON BANCORP
       
By:
/s/ Craig M. Dwight
   
Craig M. Dwight
   
President and Chief Executive Officer
 
         
WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as
Guarantee Trustee
       
By:
/s/ W.T. Morris II    
Name:  W. Thomas Morris, II
   
Title:  Assistant Vice President







